THE COURT.
Jay Lewis was accused by information of grand theft consisting of the theft of aluminum ingots of the value of $270. In a trial to the court in which defendant was represented by counsel and did not take the stand in his defense, he was convicted; probation was denied, and he was sentenced to state prison. He gave notice of appeal in propria persona from the judgment and sentence, which we construe only as an appeal from a judgment.
Upon defendant’s application for appointment of counsel, we referred the matter to the Los Angeles Bar Association Committee on Criminal Appeals. A comprehensive report was made to the court by a member of the committee, stating there was no meritorious ground for appeal. From our own examination of the record it appeared that appointment of counsel would be of no benefit to the defendant or to the court. Appointment of counsel was denied and defendant was *244duly notified and given an opportunity to file a brief. No brief has been filed.
There was evidence of the following facts. On November 21, 1958, 41 aluminum ingots were stolen from the yard of Goldberg Metal Refining Company. They had a value of $270. Each ingot contained an identifying mark On November 24th, the defendant and one Joe Thomas drove defendant’s truck onto the premises of Arrow Metals. It contained most of the stolen ingots, each of which had been broken into three pieces. Arrow Metals bought approximately 1,100 pounds of ingots and made out a purchase ticket. Defendant signed the ticket with his own name and Thomas also signed it. A check for the purchase price was given to Lewis.
Defendant was ably represented at the trial by a deputy public defender. There was conclusive evidence of his guilt and the ease was tried without error.
The judgment is affirmed.